Title: From Alexander Hamilton to Caleb Gibbs, 24 October 1799
From: Hamilton, Alexander
To: Gibbs, Caleb


Sir
New York October 24. 1799

I have received your very improper letter of the 30th. of September. This is not the first instance of my life in which good offices on my part have met with an ill return.
When you were informed, that The Commander in Chief (who, aided by General Pinckney & myself, made in the first instance the nomination of Officers for the twelve Regiments) had presented your name for the place of Lt Col Commandant, you had an explanation of what I meant, when I wrote to you that your disappointment had not proceeded from want of friendship in General washington or myself. What could I do more than cooperate in your nomination to the President? This I did and with great cordiality. What agency can I be supposed to have had after this? Evidently whatever happened subsequently is as foreign to me as to General Washington.
Tis therefore as curious as it is unbecoming to interrogate me in a premptory and even censorious manner about the causes which may have induced the President to reject the nomination. It is true that collaterally and after the thing was determined upon, I heard what they were, but it was in a manner which did not leave me at liberty to explain to you. This I before hinted, and you must on reflection see the impropriety of your having addressed me on the subject as you have done. It is very certain that you never can nor will have an explanation from me on the point.
If any one has wickedly endeavoured to make you believe that there has been any thing uncandid or unfriendly in my conduct, you ought to dispise the author of such an attempt to impose on your understanding. If you have inferred it from the reserve in my mode of writing to you on the subject, you formed as false an estimate of what the delicacy of my situation required, as you did of my true character.
I am Sir   Yr. humble ser
Caleb Gibbs EsqBoston
